Case 4:17-cr-20216-LVP-SDD ECF No. 121 filed 07/31/20       PageID.944    Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Criminal Case No. 17-20216
v.                                                 Honorable Linda V. Parker

BOBBIE TOWNSEND,

               Defendant.
_________________________________/

OPINION AND ORDER DENYING MOTION AND COMBINED BRIEF FOR
           COMPASSIONATE RELEASE (ECF NO. 114)

      Presently before the Court is Defendant Bobbie Townsend’s Renewed Motion

and Combined Brief for Compassionate Release. (ECF No. 114.) On March 6, 2018,

Defendant pleaded guilty to one count of possession of firearm in furtherance of a

drug trafficking crime in violation of 18 U.S.C. § 924(c) (Count Eight), and one

count of felon in possession of a firearm in violation of 18 U.S.C. § 922(g) (Count

Four).1 (ECF No. 70 at Pg. ID 393.) Defendant’s guilty plea was based on conduct

that took place one year prior, on or about March 7, 2017, at which time Defendant

was arrested on separate charges and—knowing that police were likely to search his


1
 Prior to the instant offenses, Defendant was convicted of several crimes punishable
by more than one-year imprisonment, including two convictions for Felony Assault
with Intent to Rob While Armed—one in 1974 and the other in 1982, as well as a
conviction for Felony Assault with Intent to Murder in 1982. (ECF No. 70 at Pg. ID
395-96.)
Case 4:17-cr-20216-LVP-SDD ECF No. 121 filed 07/31/20           PageID.945    Page 2 of 4




residence—relayed a message for his co-defendant to take three to eight firearms, as

well as heroin and cocaine, from Defendant’s residence. (Id. at Pg. ID 395.) On

September 26, Defendant was sentenced to 43 months on Count Four and 60 months

on Count Eight, to be served consecutively. (ECF No. 85 at Pg. ID 514.) Defendant

now seeks compassionate release in light of the novel coronavirus (COVID-19).

      A defendant may move for compassionate release under § 3582(c)(1)(A) only

after “fully exhaust[ing] all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” § 3582(c)(1)(A). The Government concedes that “[Defendant] has properly

exhausted his administrative remedies.” (ECF No. 117 at Pg. ID 886.)

      Further, under the statute, a court may reduce a defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C.] section 3553(a) to

the extent they are applicable, if it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that a reduction is consistent with applicable

statements issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i).

Here, the Court need not opine as to whether Defendant possesses an “extraordinary

and compelling reason” warranting a sentence reduction or whether a reduction is

consistent with applicable statements issued by the Sentencing Commission. This is

because the applicable § 3553(a) factors weigh against granting Defendant’s motion.

                                             2
Case 4:17-cr-20216-LVP-SDD ECF No. 121 filed 07/31/20        PageID.946     Page 3 of 4




      The factors set forth in 18 U.S.C. § 3553(a) include a defendant’s history and

characteristics; the nature and circumstances of the crimes; due consideration of the

seriousness of the crimes; promoting respect for the law; providing just punishment;

affording adequate deterrence; protecting the public from further crimes by the

defendant; providing him with any necessary correctional services and treatment; and

the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct. See 18 U.S.C. § 3553(a).

      Defendant committed the offense for which he is currently incarcerated only

three years ago—at the age of 60—and he has a lengthy criminal record. (See PSR

¶¶ 26-29, 31). His criminal history and characteristics suggest that Defendant is a

danger to the community and, thus, a sentence reduction would unjustifiably increase

the risk to the public. The Court commends Defendant’s enrollment in GED/High

School Diploma courses, participation in Mott Community College online courses,

and participation in the Re-Entry and Release Preparation Program. (ECF No. 114 at

Pg. ID 823.) But, on balance, the Section 3553(a) factors support leaving

Defendant’s existing sentence intact.

      Accordingly,

      IT IS ORDERED that Defendant’s Renewed Motion and Combined Brief for




                                           3
Case 4:17-cr-20216-LVP-SDD ECF No. 121 filed 07/31/20   PageID.947   Page 4 of 4




Compassionate Release (ECF No. 114) is DENIED.

     IT IS SO ORDERED.
                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE

Dated: July 31, 2020




                                      4
